Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claims 1, 12 and 19 as written are not conform (i.e. clear and concise) to the practice at USPTO.  Suggests the claims be amended as follows:
(Propose)   1. A traction device for an elastomeric track, the traction device comprising:
a first bracket having a first portion, , the second portion configured to be removably coupled to the first portion to define a U-shaped channel configured to receive at least a portion of an elastomeric track;

a first chain coupled to the first bracket at a first end of the first chain;

a second bracket coupled to a second end of first chain opposite the first bracket; and

a plate coupled to the first chain between the first bracket and the second bracket, the plate configured to substantially prevent the first chain from entering recesses of the elastomeric track.

(Propose)  12. A traction device for an elastomeric track, the traction device comprising:

a first bracket having a first portion and a second portion, the second portion operably attached to the first portion, the first portion and the second portion defining a U-shaped channel sized and shaped to receive a portion of an elastomeric track, the first portion comprising a tapered surface corresponding to recesses of the elastomeric track;
a first chain coupled to the first bracket; and
a second bracket having an integral member defining a U-shaped channel, the second bracket coupled to the first chain.

(Propose)  19. A method of attaching a traction device to an elastomeric track, the method comprising: 
placing at least a portion of an elastomeric track within a U-shaped channel of a second bracket 
of the traction device, the traction device comprising: 
       a first bracket having a tapered surface, , the second portion configured to be removably coupled to the first portion to define a U-shaped channel and configured to receive at least a portion of an elastomeric track; 
       a first chain coupled to the first bracket at a first end of the first chain; 
the second bracket coupled to a second end of the first chain opposite the first bracket; and 
       a plate coupled to the first chain between the first bracket and the second bracket, the plate configured to 
placing the first portion adjacent to an outer surface and a side surface of the elastomeric track; 
placing the second portion adjacent to an inner surface of the elastomeric track; and 
coupling the first portion to the second portion while a portion of the elastomeric track is within a recess defined by the first portion and the second portion. 
Note: the proposal to remove the word “substantially”, which is a relative term, is to alleviate a potential 112(a) issue.
The objection will not be held in abeyance.

Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to Black et al. (USPN. 4,109,971) is the closest art to the claimed invention.  However, 
Black et al. does not teach the particular combination of:
a traction device for an elastomeric track, the traction device comprising:
a first bracket having a first portion, a tapered surface and a second portion, the second portion configured to be removably coupled to the first portion to define a U-shaped channel configured to receive at least a portion of an elastomeric track;
a first chain coupled to the first bracket at a first end of the first chain;
a second bracket coupled to a second end of first chain opposite the first bracket; and
a plate coupled to the first chain between the first bracket and the second bracket, the plate configured to substantially prevent the first chain from entering recesses of the elastomeric track as recited in claim 1.

A traction device for an elastomeric track, the traction device comprising:
a first bracket having a first portion and a second portion, the second portion operably attached to the first portion, the first portion and the second portion defining a U-shaped channel sized and shaped to receive a portion of an elastomeric track, the first portion comprising a tapered surface corresponding to recesses of the elastomeric track;
a first chain coupled to the first bracket; and
a second bracket having an integral member defining a U-shaped channel, the second bracket coupled to the first chain as recited in claim 12.

A method of attaching a traction device to an elastomeric track, the method comprising: 
placing at least a portion of an elastomeric track within a U-shaped channel of a second bracket 
of the traction device, the traction device comprising: 
       	     a first bracket comprising having a tapered surface, a first portion and a second portion, the second portion configured to be removably coupled to the first portion to define a U-shaped channel and configured to receive at least a portion of an elastomeric track; 
                    a first chain coupled to the first bracket at a first end of the first chain; 
     the second bracket coupled to a second end of the first chain opposite the first bracket; and 
                   a plate coupled to the first chain between the first bracket and the second bracket, the plate configured to substantially prevent the first chain from entering recesses of the elastomeric track; 
placing the first portion adjacent to an outer surface and a side surface of the elastomeric track; placing the second portion adjacent to an inner surface of the elastomeric track; and 
coupling the first portion to the second portion while a portion of the elastomeric track is within a recess defined by the first portion and the second portion as recited in claim 19.

Claims 2-11, 13-18 and 20 are allowed due to their dependency to claims 1, 12 and 19 respectively.



Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/              Primary Examiner, Art Unit 3611